Citation Nr: 0616303	
Decision Date: 06/05/06    Archive Date: 06/13/06

DOCKET NO.  99-17 275	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to an increased rating for a left knee 
disability, currently evaluated as 10 percent disabling.

2.  Entitlement to an increased rating for a right knee 
disability, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

M.C. Peltzer, Counsel


INTRODUCTION

The veteran served on active duty from January 1977 to 
January 1981 and from April 1983 to October 1989.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1998 rating decision issued 
by the Regional Office (RO) of the Department of Veterans 
Affairs (VA) located in Buffalo, New York.  

In September 2004 the Board issued a decision that the 
veteran to the United States Court of Appeals for Veterans 
Claims (Court).  In September 2005, a Joint Motion for an 
Order Vacating in Part the Board Decision (joint motion) was 
submitted to the Court, which was granted the next month.  As 
such, the Board decision is vacated as to the veteran's 
claims for increased rating for his knee disabilities.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The joint motion directs that the veteran should be afforded 
an additional examination of his knees that is compliant with 
the provisions of DeLuca v. Brown, 8 Vet. App. 202 (1995) and 
includes X-rays.  The examiner should also review the claims 
file for a fully informed examination.  Additionally, the 
Board notes that in compliance with VA's duty to notify, the 
veteran should be requested to submit any evidence pertinent 
to his claims that he has in his possession.  See 38 C.F.R. 
§ 3.159 (2005).

Therefore, this matter is REMANDED for the following actions:

1.  Review the claims file and ensure 
that the veteran is properly notified of 
the evidence needed to substantiate his 
appeal of the assigned ratings, to 
include requesting he submit any relevant 
evidence pertaining to his claims in his 
possession.

2.  Schedule the veteran for a VA joint 
examination to assess the severity of his 
service-connected left knee disability 
and right knee disability.  The claims 
folder should be made available to the 
examiner.  All necessary testing should 
be done, to include X-rays.  The 
examination should include specific range 
of motion studies (in degrees), noting at 
which point pain begins.  The examiner 
should determine whether there is 
weakened movement, excess fatigability, 
or incoordination and, if feasible, these 
determinations should be expressed in 
terms of the degree of additional range 
of motion loss due to such factors.  

The examiner should express an opinion as 
to whether pain significantly limits 
functional ability during flare-ups or 
when the knees are used repeatedly over a 
period of time.  This determination also 
should be portrayed, if feasible, in 
terms of the degree of additional range 
of motion loss due to pain on use during 
flare-ups.  

3.  Readjudicate the veteran's increased 
rating claims.  If the benefits sought on 
appeal remain denied, the veteran and his 
representative should be provided a 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  The appellant is also advised that failure to report 
for any scheduled examination may result in the denial of a 
claim.  38 C.F.R. § 3.655 (2005).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



